Per Curiam,
The learned judge below rightly held that as to the money deposited in the saving funds in the name of the wife, the common pleas would have jurisdiction on a proper bill to determine that it was in fact the property of the husband. But the husband having taken out letters of administration on the wife’s estate and thereby possessed himself, “ got control ” of the money, he had brought himself within the jurisdiction of the orphans’ court and should have his title to the money adjudicated there.
The claim that the real estate in the wife’s name was in fact the complainant’s by virtue of a resulting trust from the payment of the purchase money, and his claim to rescind his conveyance of other real estate to his children as procured by undue advantage taken of his ignorance, were proper bases of equity jurisdiction. It does not appear that he was in actual possession, and therefore the acts of 1893 have no apparent application. But even if they were applicable the remedy under them would not be exclusive. Where equity has jurisdiction, it is not taken away by a subsequent jurisdiction conferred on courts of law.
But the two claims were essentially distinct and rested on different grounds. Each must be adjudicated on its own evidence without any reference to the other. The bill was multifarious in joining them, and the demurrer was properly sustained on that ground.
Decree affirmed.